DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to amendments filed on 11/23/2021.
In the application claims 1, 3, 5-7 are pending. Claims 2 and 4 have been canceled.
Applicant states that the subject application 13/801,801 is a continuation or divisional application of the prior-filed application 11/179,289. A continuation or divisional application cannot include new matter. Applicant is required to change the relationship (continuation or divisional application) to continuation-in-part (CIP) because this application contains the following matter not disclosed in the prior-filed application. For the purpose of examination, application 13/801,801 filed on 03/13/2013 is being considered CIP of 11/179,289 because original claims 6 and 7 of the subject application 13/801,801 were new matter introduced for the very first time on 03/13/2013. Applicant is requested to correct the continuity status, for the subject application 13/801,801. Applicant is reminded of their duty of disclosing, to the Office, any new matter introduced in a continued application, See MPEP § 2000, 37 CFR §§ 1.56 and 1.555.
Examiner’s interpretation of the claim: It is Examiner’s reasonable interpretation that the claimed intermediate device is the disclosed docking station communicatively coupled to the appliance, similarly disclosed by Falcon, docking station communicatively coupled to the car stereo system 108, See Falcon ¶ 0031. Nonetheless, Cupps and 
Applicant’s argument with respect to the newly amended limitation were fully considered; however, the argument are not persuasive. With respect to the newly amended limitation, “causing the portable device to use a unique address associated with the intermediate device” for communication. We have established that Falcon’s appliance comprises a docking station (equivalent to the claimed intermediate device), Falcon discloses a media player 102 that can be docked to one of the home entertainment appliances 104 and 106, as well as can be docked in the docking station of the car stereo system 108. Falcon discloses, “FIG. 1 illustrates a portable computing device 102 and multiple (n) appliances 104, 106, and 108 into which device 102 can be docked. Appliances 104 and 106 are both in the home environment 110 and may be, for example, a home entertainment system, an automation and/or security system… Appliance 108 is in the vehicle (e.g., car, truck, van, recreational vehicle, boat, etc.) environment 112 and may be, for example, a vehicle stereo or entertainment system.” See ¶ 0022. Falcon further teaches, “if the car stereo has a unique identifier, then the saved information can be associated with that particular identifier and playback initiated based on that saved information only when the portable computing device is again docked in that same car stereo.” See ¶ 0053. Furthermore, Dimenstein teaches, “[t]he software within MCD 109 is able to differentiate between the docking station of the invention and any other docking station as the software causes the MCD 109 to look for a unique identifying signal sent by the docking station 100 whenever a mobile computing device is connected.” See ¶ 0024 and claim 18. Therefore, MCD (equivalent 
Specification
The Specification filed 03/13/2013 is objected to under the statute 35 U.S.C. 132(a) because the Specification introduces new matter into the disclosure. The statute 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Original claim 6 and 7 that are part of the specification, In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985)... See MPEP § 608.01(o).” See MPEP § 2163.06.
Patent Trial and Appeals Board (PTAB) decision rendered on 11/03/2020 on an application 14/728,027 affirms Examiner’s 35 USC 112 (a) new matter rejections for claims 6 and 7. 
Decision explicitly states:
“On this record, the Examiner did not err in rejecting claims 6 and 7.
We have reviewed and considered Applicant’s arguments, but such arguments are unpersuasive. To the extent consistent with our analysis below, we adopt the Examiner’s findings and conclusions in (i) the action from which this appeal is taken and (ii) the Answer.” See Decision Page 16 lines 5-9.

The decision further states regarding the new matter rejections of claim 6 and 7:
“We disagree with Applicant, because the written description statute “requires that the written description actually or inherently disclose the claim element.” Power Oasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1306-07 (Fed. Cir. 2008).
might be able to construct the patentee’s device from the teachings of the disclosure .... Rather, it is a question whether the application necessarily discloses that particular device[]… A description which renders obvious the invention for which an earlier filing date is sought is not sufficient.
Lockwoodv. Am. Airlines, Inc., 107 F.3d 1565,1572 (Fed. Cir. 1997) (internal quotation marks and citations omitted) (emphases added).” See Decision Page 18 lines 5-16.
The decision further states regarding the new matter rejections of claim 6 and 7:
“Because the cited excerpts of the Specification do not reasonably convey to skilled artisans that as of the filing date, Applicant possessed the subject matter of claims 6 and 7, we affirm the Examiner’s written description rejection of claims 6 and 7.” See Decision Page 19 lines 14-17.

Therefore, the PTAB has affirmed that specification failed to show support for the original claims 6 and 7 in application 14/728,027 and that “the Specification do not reasonably convey to skilled artisans that as of the filing date, Applicant possessed the subject matter of claims 6 and 7”.  Since the original claims 6 and 7 are part of the specification, the subject application 13/801,801 effectively becomes continuation-in-part (CIP) of 11/179,289 because original claims 6 and 7 of the subject application 13/801,801 were new matter introduced for the very first time on 03/13/2013.

Examination of this application by the Examiner and the PTAB (in application 14/728,027) has determined that the original claims 6 and 7 have the earliest support as of 03/13/2013, the filing date of 13/801,801. Applicant states that this application is a continuation or divisional application of the prior-filed application, See ADS filed 03/13/2013 and Specification paragraph 1. A continuation or divisional application cannot include new matter, See MPEP 211.05. Applicant is requested to correct the 6 and 7 of the subject application 13/801,801 were new matter introduced for the very first time on 03/13/2013. “The claims as filed in the original specification are part of the disclosure and therefore, if an application as originally filed contains a claim disclosing material not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985)... See MPEP § 608.01(o).” See MPEP § 2163.06. and
Applicant is requested to correct the continuity status, for the subject application 13/801,801,  
Amend the specification paragraph 1 to correct the continuity chain as follows: This application claims the benefit of and is a continuation-in-part of U.S. Application No. 11/179,289, filed July 11, 2005, which application claims the benefit of U.S. Provisional Application No. 60/588,523, filed on July 16, 2004, which applications are incorporated herein by reference in their entirety.
File a corrected ADS that states that subject application 13/801,801, filed 03/13/2013, claims the benefit of and is a continuation-in-part of U.S. Application No. 11/179,289, filed July 11, 2005; and 
Please note that applicant does not
 Following is not required, however, Examiner suggest that Applicant shall further amend the specification and add the subject matter of original claims 6 and 7, since the claims 6 and 7 are part of the specification, into the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the new matter requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 is claiming, “…causing the media stream to be accessed by the portable electronic device from a server device via a wide area network.” However, the disclosure fails to show possession of the claimed, “…wide area network.” See PG Pub of 14/728,027 paragraphs 0002 and 0004, and see provisional application  Applicant may overcome this rejection by (i) filing a corrected ADS as suggested above by the Examiner, AND (ii) amending the first paragraph as following: This application claims the benefit of and is a continuation-in-part of U.S. Application No. 11/179,289, filed July 11, 2005, which application claims the benefit of U.S. Provisional Application No. 60/588,523, filed on July 16, 2004, which applications are incorporated herein by reference in their entirety. Similar rejection was previously affirmed by the Patent Trial and Appeals Board in Application 14/728,027.
Claim 7 is claiming, “…causing the media stream to be accessed by the portable electronic device from a server device via a local area network.” However, the disclosure fails to show possession of the claimed, “…local area network.” See PG Pub of 14/728,027 paragraphs 0002 and 0004, and see provisional application 60/588,523 page 1 line 15. Therefore, the claimed limitation has failed to show the possession requirement of the statute 35 USC 112(a). For the purpose of examination, the original claims will be treated as part of the specification. Applicant may overcome this rejection by (i) filing a corrected ADS as suggested above by the Examiner, AND (ii) amending the first paragraph as following: This application claims the benefit of and is a continuation-in-part of U.S. Application No. 11/179,289, filed July 11, 2005, which application claims the benefit of U.S. Provisional Application No. 60/588,523, filed on July 16, 2004, which applications are incorporated herein by reference in their entirety. Similar rejection was previously affirmed by the Patent Trial and Appeals Board in Application 14/728,027.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 10-11 of US Patent US 9,066,041 and further in view of cited prior art Falcon, Furukawa, Meade, Dimenstein, and Cupps. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are claiming essentially the same subject matter with the exception of “causing the portable device to use a unique address associated with the intermediate device to automatically issue a media input selection command 
Subject Application 13/801,801
Rejection in view of US Patent 9,066,041
1. A method for causing an appliance to play a media stream, comprising: detecting by a portable electronic device playing the media stream that the portable electronic device has been placed into communication with 
1. A method for causing an appliance to play streaming media, comprising: receiving at a portable electronic device a media stream; causing the portable electronic device to route the received media stream for a playing of the received media stream on the portable electronic device; detecting by that the portable electronic device that the portable electronic device has been placed into communication with the appliance; and in response to the portable electronic device detecting that the portable electronic device has been placed into communication with the appliance: causing the portable electronic device to automatically reroute the received media stream for a playing of the received media stream on the appliance instead of routing the received media stream for the playing of the received media steam on the portable electronic device; causing the appliance to be automatically placed into an operating state appropriate for the playing of the received media stream on the appliance comprises causing the appliance to be automatically placed into a powered on state.

10. The method as recited in claim 1, wherein causing the appliance to be automatically placed into the operating state appropriate for the playing of the received media stream on the appliance further comprises causing the appliance to be automatically placed into a selected input mode state. 

  11. The method as recited in claim 10, wherein causing the appliance to be automatically placed into a selected input mode state comprises causing the portable electronic device automatically transmit an input mode selection command to the appliance.
Further in view of the cited sections of Falcon, Furukawa, Meade, Dimenstein, and Cupps.
With respect to, “the portable device has been placed into communication with the intermediate device, causing the portable device to use a unique address associated with the intermediate device to automatically configure itself to issue communications to the appliance, and to use the unique address associated with the intermediate device to thereafter” it would be obvious of the cited sections of Falcon, Furukawa, Meade, Dimenstein, and Cupps.

Patented claims 1 and further in view of See Falcon ¶ 0025, ¶ 0052 and Cupps ¶ 0187.
5. The method as recited in claim 1, wherein the appliance comprises a television.
6. The method as recited in claim 1, wherein the appliance comprises a television.
6. The method as recited in claim 1, comprising causing the media stream to be accessed by the portable electronic device from a server device via a wide area network.
7. The method as recited in claim 1, comprising causing the portable electronic device to receive the media stream from a server device via a wide area network.
7. The method as recited in claim 1, comprising causing the media stream to be accessed by the portable electronic device from a server device via a local area network.
8. The method as recited in claim 1, comprising causing the portable electronic device to receive the media stream from a server device via a local area network.


Claims 1, 3, 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-9 of US Patent US 11,031,598 and further in view of cited prior art Falcon, Furukawa, Meade, Dimenstein, and Cupps. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are claiming essentially the same subject matter with the exception of “causing the portable device to use a unique address associated with the intermediate device to automatically issue a media input selection command to the appliance to cause the appliance to select a media input mode for the appliance.” In view of the cited prior art it would have been obvious to make these modifications. See Examiner’s comparison below. 
Subject Application 13/801,801
US Patent 11,031,598
1. A method for causing an appliance to play a media stream, comprising: detecting by a portable electronic device playing the media stream that the portable electronic device has been placed into communication with an intermediate device; and subsequent to the portable electronic device detecting that the portable electronic device has been placed into communication with the intermediate device and in response to the portable electronic device detecting that the portable device has been placed into communication with the intermediate device, causing the portable device to [[
1. A method for using a wireless interface device interfaced to an appliance to facilitate play a media stream, comprising: receiving at a portable electronic device the media stream; causing the portable electronic device to route the received media stream for a playing of the received media stream by the portable electronic device; detecting by the portable electronic device that the portable electronic device has been placed into wireless communication with the wireless interface device interfaced to the appliance; and in response to the portable electronic device detecting that the portable electronic device has been placed into wireless communication with the wireless interface device interfaced to the appliance, causing the portable electronic device to automatically reroute the received media stream to the wireless interface device interfaced to the appliance for a playing of the received media stream by the appliance instead of routing the received media stream for the playing of the received media steam by the portable electronic device.
Patented claim 3. The method as recited in claim 1, comprising causing the portable electronic device to transmit a command to the appliance to cause the appliance to be placed into the operating mode and wherein the command is automatically caused to be transmitted by the portable electronic device in response to the portable electronic device detecting that the portable electronic device has been placed into wireless communication with the wireless interface device interfaced to the appliance. Also see claims 8 and 9. 

Claimed “intermediate device” is equivalent  to the patented “wireless interface device interfaced”
With respect to, “the portable device has been placed into communication with the intermediate device, causing the portable device to use a unique address associated with the intermediate device to automatically configure itself to issue communications to the appliance, and to use the unique address associated with the intermediate device to thereafter” it would be obvious of the cited sections of Falcon, Furukawa, Meade, Dimenstein, and Cupps.
the intermediate device.
4. The method as recited in claim 1, comprising using a radio frequency protocol to reroute the received media stream to the wireless interface device interfaced to the appliance. Claimed “intermediate device” is equivalent  to the patented “wireless interface device interfaced”
Patented claims 1, 4, and further in view of See Falcon ¶ 0025, ¶ 0052 and Cupps ¶ 0187.
5. The method as recited in claim 1, wherein the appliance comprises a television.
5. The method as recited in claim 1, wherein the appliance comprises a television.
6. The method as recited in claim 1, comprising causing the media stream to be accessed by the portable electronic device from a server device via a wide area network.
Patented claim 1 and further in view of See Falcon ¶ 0024 and 0052.
7. The method as recited in claim 1, comprising causing the media stream to be accessed by the portable electronic device from a server device via a local area network.
Patented claim 1 and further in view of See Falcon ¶ 0024 and 0052.


Claim Rejections - 35 USC § 103
The pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action can be found in the previous office action.
Claims 1, 3, and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Falcon (US 2004/0098571), in view of Furukawa (US 6,388,960), in view of Meade (US 2003/0071117), in view of Dimenstein (US 2002/0086703) and further in view of Cupps (US 2003/0100340).
Consider claim 1, Falcon discloses a method for causing an appliance to play media stream, (Falcon discloses a media player 102 that can be docked to one of the home entertainment appliances 104 and 106, as well as can be docked in the car stereo system 108. The communication link established between I/O components 142 and 146 may be implemented in a variety of manners, such as by way of signals passed through electrical contacts of the portable computing device that are in physical contact with electrical contacts of the appliance, by radio frequency (RF) signals, by infrared (IR) signals, combinations thereof, See Falcon ¶ 0031); a portable electronic device playing the media stream being placed into communication with an intermediate device (docking station), (Falcon discloses a media player 102 that can be docked to one of the home entertainment appliances 104 and 106, as well as can be docked in the docking station of the car stereo system 108, See Falcon ¶ 0032. Falcon discloses, “FIG. 1 illustrates a portable computing device 102 and multiple (n) appliances 104, 106, and 108 into which device 102 can be docked. Appliances 104 and 106 are both in the home environment 110 and may be, for example, a home entertainment system, an automation and/or security system… Appliance 108 is in the vehicle (e.g., car, truck, van, recreational vehicle, boat, etc.) environment 112 and may be, for example, a vehicle stereo or entertainment system.” See ¶ 0022); and in response (Falcon discloses when a user of portable computing device 102, claimed portable electronic device, enters his or her car, he or she can simply dock the portable computing device 102 in the car stereo, claimed appliance, and have the user interface automatically change to an interface appropriate to the car environment. Through the user interface, the user is able to select which media he or she would like to play back [whether its source be stereo 200 or portable computing device 102], and in response to such selection, the portable computing device 102 sends control information to the car stereo to begin playback of the selected content. When the user leaves the car, he or she can simply undock portable computing device 102, causing portable computing device 102 to return to the user interface for the standalone environment, See Falcon ¶ 0052). 
With respect to, “causing the portable device to issue a media input selection command to the appliance to cause the appliance to select a media input mode for the appliance appropriate to communicatively couple the intermediate device with the appliance” The car stereo also includes an input/output (I/O) component that allows the car stereo to communicate with the handheld computer when the handheld computer is docked in the docking station of the car stereo, See Falcon ¶ 0008. User interface 218 also displays a volume level, indicating a current playback volume (by darkened boxes) relative to a maximum playback volume supported by car stereo 200. User A user may input selections to portable computing device 102 via control keys on portable computing device 102 (e.g., keys 182-190 illustrated in FIG. 3), and/or a touchscreen of portable computing device 102, See Falcon ¶ 0051. Therefore, it is Examiner’s interpretation that the car stereo 200 configures itself to receive media input and control commands from the portable computing device 102 upon the detection event. This interpretation is further based on Falcon’s explicit anticipation that “the user interface of the portable computing device 102 automatically change to an interface appropriate to the car environment when the user simply dock the portable computing device 102 in the car stereo 200,” See Falcon ¶ 0052. 
Falcon teaches, “the user is able to select which media he or she would like to play back (whether its source be stereo 200 or portable computing device 102), and in response to such selection, the portable computing device 102 sends control information to the car stereo to begin playback of the selected content,” See Falcon ¶ 0052. Therefore, Falcon teaches the automatic detection of the portable computing device 102 and the portable computing device 102 sending control information to the car stereo to select the media input mode. 
Now we need to determine whether to cause the control signal for selecting the new media source upon the detection of new media source could be automatic. Falcon teaches, “when a portable computing device is docked, an indication of the type of the appliance is sent to the portable computing device (act 442). The appliance can detect when a portable computing device is docked in a variety of different manners, such as by receiving a request for a type identifier from the portable computing device,” See Falcon ¶ 0066. “Configuration module 144 (of the portable computing device 102) can identify the type of appliance in a variety of different manners…. Type module 148 of appliance 140 sends a data packet including a type identifier over the communication link between device 102 and appliance 140…. Appliance 140 can be pre-programmed with the type identifier. Type module 148 may send the type identifier to configuration module 144 when requested by configuration module 144,” See Falcon ¶ 0033. Therefore, an automatic request is issue by portable computing device 102 upon a detection event requesting a type identifier. In response to the request the appliance send the type identifier.
We further look into the teaching of analogous arts that would teach to cause a control signal to be issued as part of the detection event by the stereo receiver to select of input mode from a plurality of modes of the receiver. 
In an analogous art, Furukawa teaches that the step (a control signal to be issued as part of the detection event by the stereo) can be performed without user intervention. Furukawa teaches a disk player having automatic control based upon audio disk or memory disk determination. Furukawa teaches an on-vehicle multisource reproducing device with multiple audio sources, such as audio disk player and AM/FM tuner, is designed to give priority to the display player such that when a disk is loaded into the disk player while another source other than the CD is being played, a reproduction signal of the disk player is automatically selected upon completion of the loading of the disk to the play position, and is then fed to a loudspeaker. Therefore, the media input mode for the vehicles multisource reproducing device (car stereo) is  Furukawa Col. 1 l. 53+. 
It would have been obvious for an ordinary skilled artisan at the time of invention to modify the combination of Falcon and simply allow the input mode for the appliance to be switched to the portable device input mode as the portable computing device 102 automatically change to an interface appropriate to the car environment therefore allowing the media playing on the portable device to be played on the car stereo without user intervention. 
We have established that the automatic command being issued (by the appliance) to select the input mode of the appliance upon the detection event of a CD. Falcon and Furukawa does not explicitly state causing the portable device to automatically configure itself to issue communication to the appliance and to thereafter issue a media input selection command communication to the appliance, in response to detecting the portable device has been placed into communication1. Falcon’s car stereo 200 can (which is Appellant’s equivalent of the claimed “appliance,”) “automatically detect that the portable computing device has been coupled” does not exclude Flacon to incorporate the teaching of analogous art Meade, that teaches the detection via portable mobile device 12. Therefore, we further look into the teaching of analogous arts that would teach to cause the portable device to configure itself to automatically issue a 
 In an analogous art, Meade teaches, “Appliance control system 10 is used in a method 60 of controlling appliances, as shown in FIG. 3. Method 60 includes a first step 62 in which mobile computing device 12 (i.e. claimed portable device) moves within proximity (i.e. equivalent of claimed being placed into communication) of at least one appliance 13 (i.e. claimed appliance) and establishes wireless communication with appliance 13. First step 62 optionally includes mobile computing device 12 selecting which appliances 13 it will attempt to assert control over.” See Meade Paragraph 0035.
Meade further teaches, “when multiple computing devices are present… the mobile computing devices 12 can determine priority and grant priority of control over appliances 13 to one of the mobile computing devices 12.” Meade teaches “the master mobile computing device 12 automatically applies its user preferences to appliance 13 (step 65). Mobile computing device 12 then automatically or manually selects content available through appliance (i.e. mobile device 12 automatically causing the appliance to selecting the media input mode) 13 for performance on appliance 13 (step 66).” See Meade Paragraph 0036.
Meade further teaches, “Finally, in step 68, appliance 13 performs the task requested by mobile computing device 12 using content 16 selected and/or supplied by mobile computing device 12 along with the user's preferences 18 applied by mobile computing device 12 to appliance 13.” See Meade Paragraph 0036.
It would have been obvious for an ordinary skilled artisan at the time of invention to modify the Falcon-Furukawa and allow the mobile device 12 after being paced in requested by mobile computing device 12 using content 16 selected and/or supplied by mobile computing device 12.  
With respect to, “detecting by a portable electronic device that the portable electronic device has been placed into communication with an intermediate device.”  In an analogous art, Dimenstein teaches, “[t]he software within Mobile computing device MCD 109 is able to differentiate between the docking station of the invention and any other docking station as the software causes the MCD 109 to look for a unique identifying signal sent by the docking station 100 whenever a mobile computing device is connected.” Therefore, determining by a software within the Mobile computing device MCD 109 that the MCD 109 has been placed into communication with the docking station 100, See Dimenstein ¶ 0024. Dimenstein teaches, “[t]he user can choose to have the MCD 109 automatically dial into the Internet and access e-mails and custom selected channels every time the mobile computing device is inserted into the docking station,” See Dimenstein ¶ 0025.
It would have been obvious for an ordinary skilled artisan at the time of invention to modify the Falcon-Furukawa-Meade and allow the software of the Mobile computing device 109 after being paced in the docking station 100 to determine that the MCD 109 has been places in a docking station automatically cause the MCD 109 to issue a command, i.e. connect to the internet; therefore, allowing the MCD to determine whether MCD has been placed in the a genuine docking station for the safety and security of the system, and providing a safety net for the end-user. 
automatically provides display signals to docking station monitor 834 to provide a full SVGA display of 800 X 600,” See Cupps ¶ 0190 & 0192. Cupps teaches when device 300 is docked with docking station 800, display controller 308 automatically turns off display 307, i.e. stop providing display signals to display 307, and uses the docking station monitor 834. Display controller 308 automatically provides display signals to docking station monitor 834 to provide a full SVGA display of 800 X 600, See Cupps ¶ 0190 & 0192.
It would have been obvious to an ordinary skilled artisan at the time of invention to modify the combination above and have the portable electronic device to automatically reroute the display the screen of the portable device to the display of the computer and display controller 308 automatically turns off display 307, i.e. stop providing display signals to display 307 and automatically provides display signals to docking station monitor, in response to the portable player docked in the docking station therefore, providing a larger and easier to view/read display on the screen of the computer. 
With respect to, “causing the portable device to use a unique address associated with the intermediate device” for communication. We have established 102 can be docked. Appliances 104 and 106 are both in the home environment 110 and may be, for example, a home entertainment system, an automation and/or security system… Appliance 108 is in the vehicle (e.g., car, truck, van, recreational vehicle, boat, etc.) environment 112 and may be, for example, a vehicle stereo or entertainment system.” See ¶ 0022. Falcon further teaches, “if the car stereo has a unique identifier, then the saved information can be associated with that particular identifier and playback initiated based on that saved information only when the portable computing device is again docked in that same car stereo.” See ¶ 0053. Furthermore, Dimenstein teaches, “[t]he software within MCD 109 is able to differentiate between the docking station of the invention and any other docking station as the software causes the MCD 109 to look for a unique identifying signal sent by the docking station 100 whenever a mobile computing device is connected.” See ¶ 0024 and claim 18. Therefore, MCD (equivalent to the claimed portable device) will use a unique identifying signal associated with the docking station 100 in order to communicate with the docking station (equivalent to the claimed intermediate device). 

Consider claim 3, the method as recited in claim 1, wherein the portable electronic device is placed into communication with the appliance by being placed into See Falcon ¶ 0025, ¶ 0052, Portable computing device 102 can be docked in a docking port of any of appliances 104, 106, and 108. Docking portable computing device 102 into an appliance refers to physically placing the device into a receptacle of the appliance. When a user of portable computing device 102 enters his or her car, he or she can simply dock the portable computing device 102 in the car stereo and have the user interface automatically change to an interface appropriate to the car environment. See Cupps ¶ 0187.

Consider claim 5, the method as recited in claim 1, wherein the appliance comprises a television. Previously Examiner took an official notice with respect to the fact- It is well known in the prior art that the appliance can be a television. See previously cited reference Hayes (US 2003/0193519). Hayes discloses the appliance can be a TV 12. Applicant did not challenge the Official Notice, Per MPEP, this is Applicant’s admitted prior art. 

Consider claim 6, the method as recited in claim 1, comprising causing the media stream to be accessed by the portable electronic device from a server device via a wide area network, See Falcon ¶ 0024 and 0052.

Consider claim 7, the method as recited in claim 1, comprising causing the media stream to be accessed by the portable electronic device from a server device via a local area network, Previously Examiner took an Official notice with respect to the fact- It is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 . Furthermore, Dimenstein teaches, “[t]he software within Mobile computing device MCD 109 is able to differentiate between the docking station of the invention and any other docking station as the software causes the MCD 109 to look for a unique identifying signal sent by the docking station 100 whenever a mobile computing device is connected.” Therefore, determining by a software within the Mobile computing device MCD 109 that the MCD 109 has been placed into communication with the docking station 100, See Dimenstein ¶ 0024. The step of determining takes place “subsequent” to the Mobile computing device MCD 109 has been placed into communication with the docking station 100.